                                                                                 ____FILED___ENTERED
            Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 1____LOGGED_____RECEIVED
                                                                    of 12
                                                                                 
                                                                                3:10
                                                                                    pm, Jul 27 2021
                                                                                 ATBALTIMORE
                                                                                 CLERK,U.S.DISTRICTCOURT
                       IN THE UNITED STATES DISTRICT COURT                       DISTRICTOFMARYLAND
                          FOR THE DISTRICT OF MARYLAND                           BY______________Deputy


 IN THE MATTER OF THE SEARCH
 OF A CERTAIN INSTAGRAM                                        PM70'
                                                     Case No. _____________________
 ACCOUNT, STORED AT A PREMISE
 CONTROLLED BY FACEBOOK,
 INC.

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Special Agent (SA) Javon Weaver, Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”), being first duly sworn, depose and state as follows:

                                       INTRODUCTION

       1.       This affidavit is being submitted in support of an application for a search warrant

under 18 U.S.C. §§ 2703(a), (b)(1)(A), and (c)(1)(A) for information associated with the account

“gbc_cruddy_cutt_caniva” (SUBJECT ACCOUNT) that is stored at premises owned, maintained,

controlled, or operated by Instagram, LLC, (“Instagram”) a social-networking company owned by

Facebook, Inc. and headquartered at 1601 Willow Road, Menlo Park, CA 94025 (SERVICE

PROVIDER). The information to be searched is described in the following paragraphs and in

Attachment A. This warrant would require Instagram to disclose to the government records and

other information in its possession, including the contents of communications, pertaining to the

subscriber or customer associated with the SUBJECT ACCOUNT, further described in Attachment

B.

       2.       Because this affidavit is being submitted for the limited purpose of establishing

probable cause for a search warrant, I have not included every detail of every aspect of the

investigation. Rather, I have set forth only those facts that I believe are necessary to establish

probable cause. I have not, however, excluded any information known to me that would defeat a


                                           Page 1 of 7
            Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 2 of 12

                                                                                       1:21-mj-2025 TMD


determination of probable cause. The facts in this affidavit come from my personal observations,

my training and experience, and information obtained from other agents, police officers, witnesses,

cooperating sources, and reports.

       3.       Based on my training and experience and the facts set forth in this affidavit, there is

probable cause to believe that violations of 18 U.S.C. § 922(g)(1) – Possession of a Firearm By a

Prohibited Person (SUBJECT OFFENSE) have occurred. 1 I also believe that probable cause exists

to search the SUBJECT ACCOUNT, particularly the information described in Attachment A, for

evidence of this crime and the items to be seized listed in Attachment B.

                                         JURISDICTION

       4.       This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                                    AGENT BACKGROUND

       5.       I am a Special Agent with the ATF and am currently assigned to a joint task force

comprised of ATF agents and detectives from the Baltimore Police Department (“BPD”) tasked with

investigating violent crime in Baltimore City including homicides, non-fatal shootings, carjackings,

commercial robberies, and firearm violations. I have worked for the ATF since July of 2013. I have

attended the Criminal Investigator Training Program (CITP), a twelve-week basic program held at



1
 The defendant has three prior felony convictions (2004, 2005, 2013) which meet the definition
of a felony under federal law. As such, the defendant has been convicted of a crime punishable by
imprisonment for a term exceeding one year and the defendant knew he had been convicted of
such crime. His civil rights have not been restored. Therefore, he is prohibited from possessing a
gun.


                                             Page 2 of 7
            Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 3 of 12

                                                                                    1:21-mj-2025 TMD


the Federal Law Enforcement Training Center (FLETC) located in Glynco, Georgia, and ATF

Special Agent Basic Training (SABT), a fourteen-week training program at FLETC. During both of

these courses, I received training on basic investigative techniques, probable cause, constitutional

law, federal controlled substances and firearms laws, electronic and physical surveillance

techniques, wiretap information, and other forms of electronic data. I have participated in numerous

investigations focusing on federal firearm violations, violations of the laws related to controlled

dangerous substances, and violent crimes that occur in conjunction, or are associated with, the

foregoing offenses. During these investigations, I have conducted covert surveillance, interviewed

numerous individuals, and participated in the execution of numerous state and federal search and

arrest warrants.

       6.       Based upon my training, experience and participation in this and other

investigations, I know the following:

               a.     Individuals involved in firearms possession frequently use social media
platforms like Instagram to further their illegal activities. As described in further detail below,
Instagram allow users to communicate with one another via private messages, or to upload
photographs and videos or post comments to photographs and videos that are accessible to a wider
audience consisting of the user’s “friends” or “followers,” or the broader public.

               b.    Individuals who possess firearms often use social media platforms like
Instagram to communicate privately with co-conspirators, or to communicate with wider audiences
to promote themselves or their acts.

               c.     Records of these communications, including the communications
themselves, are often stored by the relevant social media platform for extended periods of time
(i.e. years).

                d.     Social media accounts belonging to individuals who possess firearms
frequently contain evidence of their criminal activities. For instance, people who possess firearms
commonly post photographs and videos of themselves with other associates. People who possess
firearms also frequently post photographs or videos of themselves holding firearms.

               e.      Furthermore, people who possess firearms commonly install the Instagram
“apps” on their cell phones, which they carry with them virtually everywhere they go. When they
access this “app” from their cell phones on the go, location data stored by Instagram can be used


                                           Page 3 of 7
            Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 4 of 12

                                                                                      1:21-mj-2025 TMD


as evidence of a target’s whereabouts at a particular time. I also know that it is common for people
who possess firearms to keep their social media accounts active for periods of years.

                f.     Finally, it is common for users of social media to post pictures of themselves
on their social media accounts. I also know that clothing or items worn in such pictures can be
helpful in establishing that a particular person possessed a particular item or piece of clothing.
Such information can be particularly helpful, for example, in establishing attribution of an item or
piece of clothing to an individual where, as here, the individual may deny that an item or piece of
clothing containing contraband is his.

                                      PROBABLE CAUSE

       7.       On May 18, 2020 at approximately 3:25 p.m., a Baltimore City Police Department

(“BPD”) detective was conducting covert surveillance of the Liberty Buys convenience store in the

area of the 3400 block of Clifton Ave. in Baltimore, MD. The BPD detective observed a man wearing

a black hoodie with orange writing, later identified as James BENNETT III (B/M, DOB: 5/28/1984),

exit the front door of the Liberty Buys convenience store wearing a bright orange fanny bag across

his chest area. The BPD detective observed the outline of a firearm inside of the fanny bag as

BENNETT began to pace back and forth in front of the store. The BPD detective observed

BENNETT tap the bag, and then lift it back into position. The BPD detective believed that

BENNETT had performed a “security check”, and that BENNETT was armed with a concealed

firearm.

       8.       The BPD detective notified a BPD arrest team of BENNETT, his description, and

location. The BPD arrest team responded to the area of the 3400 block of Clifton Ave., located, and

stopped BENNETT. One of the BPD detectives patted down the fanny bag and felt what he believed

to be a firearm inside the bag. The BPD detective opened the bag and recovered a Glock, 22c, .40

caliber handgun, serial number FXT422, which had one live round in the chamber, and a .40 caliber

magazine containing 17 additional 40 caliber rounds of ammunition. BPD detectives placed

BENNETT under arrest.



                                            Page 4 of 7
               Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 5 of 12

                                                                                    1:21-mj-2025 TMD


          9.       A BPD detective conducted a search of BENNETT and recovered several containers

of marijuana from BENNETT’s pocket. Another BPD detective searched the fanny bag and

recovered 29 pink cubes of cocaine.

          10.      Detectives determined that the handgun recovered from BENNET was stolen from a

residence in Frederick County approximately two months before BENNETT’S arrest.

          11.      BPD detectives later identified and reviewed publicly available photos from

BENNETT’s Instagram account, “gbc_cruddy_cutt_caniva”, the SUBJECT ACCOUNT. The

detectives found a photograph in which BENNETT is wearing an orange fanny bag similar to the

one that contained the firearm and cocaine recovered during his arrest. Based on the above, I believe

that BENNETT may have posted photos that contain additional evidence of the SUBJECT

OFFENSE and used the SUBJECT ACCOUNT to communicate with others about past and future

crimes.




                                            Page 5 of 7
             Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 6 of 12

                                                                                       1:21-mj-2025 TMD




                                                   INSTAGRAM

           12.      Instagram is an online mobile photo-sharing, video-sharing, and social networking

service that enables its users to take pictures and videos, and share them either publicly or privately

on the app, as well as through a variety of other social networking platforms, such as Facebook,

Twitter, Tumblr, and Flickr. Instagram has no set limit on the amount of data a user uploads to

Instagram.

           13.      On November 30, 2020, I served Instagram with a preservation request pursuant to

18 U.S.C. § 2703(f), requiring Instagram to preserve all information associated with the

SUBJECT ACCOUNT. 2

                                         PURPOSE OF THE SEARCH

           14.      Based on the information above, the computers of Instagram are likely to contain

all the material described above with respect to the SUBJECT ACCOUNT, including stored

electronic communications and information concerning subscribers and their use of Instagram,

such as account access information, which would include information such as the IP addresses and

devices used to access the account, as well as other account information that might be used to

identify the actual user or users of the account at particular times.

                                 REQUEST FOR A SEARCH WARRANT

           15.      Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to 18 U.S.C. §§ 2703(a), (b)(1)(A), and (c)(1)(A).

           16.      I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to


2
    On July 29, 2020, I served Instagram with a preservation extension request.


                                                     Page 6 of 7
         Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 7 of 12

                                                                                      1:21-mj-2025 TMD


require Instagram/Facebook to disclose to the government copies of the records and other

information (including the content of communications) particularly described in Section I of

Attachment B.     Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

       17.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. The government will execute this warrant by

serving it on Instagram. Because the warrant will be served on Instagram, who will then compile

the requested records at a time convenient to it, there exists reasonable cause to permit the

execution of the requested warrant at any time in the day or night.

       18.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

                                      Respectfully submitted
                                                   submitted,

                                      ____________________________________
                                        __________________
                                      JJavon L.
                                             L Weaver
                                                W
                                       Special Agent
                                       Bureau of Alcohol, Tobacco, Firearms and Explosives

       Affidavit submitted by email and attested to me as true and accurate by telephone

                                             )(3) this _____ day of July,
consistent with Fed. R. Crim. P. 4.1 and 41(d)(3)                   July
                                                                       y, 2021.
                                                                          20021.



                                              ___________________________________
                                              The Honorable Thomas M. DiGirolamo
                                              United States Magistrate Judge


                                            Page 7 of 7
         Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 8 of 12

                                                                               1:21-mj-2025 TMD


                                     ATTACHMENT A

                                   Property to Be Searched

This warrant applies to information associated with Instagram account:


              “gbc_cruddy_cutt_caniva”


that are stored at premises owned, maintained, controlled, or operated by Facebook, Inc., and

headquartered at 1601 Willow Rd, Menlo Park, CA 94025.




                                          Page 1 of 1
            Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 9 of 12

                                                                                        1:21-mj-2025 TMD


                                        ATTACHMENT B

                                  Particular Things to be Seized

I.   Files and Accounts to be produced by Instagram (Facebook) between August 1, 2019
– May 18, 2020.

       To the extent that the information described in Attachment A is within the possession,
custody, or control of Instagram including any messages, records, files, logs, images, videos, or
information that have been deleted but are still available to Instagram or have been preserved,
Instagram is required to disclose the following information to the government for each account or
identifier listed in Attachment A:

        a.     All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, email addresses,
records of session times and durations, the date on which the account was created, the length of
service, the IP address used to register the account, log-in IP addresses associated with session
times and dates, account status, e-mail addresses provided during registration, methods of
connecting, log files, and means and source of payment (including any credit or bank account
number);

       b.     Subscriber information for all other accounts linked to the Target Accounts,
including by email address, phone number, Instagram or third-party cookies and machine cookies,
unique device identifiers, or any other means by which Instagram links accounts that appear to
have a common user;

         c.     All information automatically recorded by Instagram from a user’s Device,
including its software and all activity using the Services, to include, but not limited to: a utilizing
device’s IP address, browser type, web page visited immediately prior to connecting to the
Instagram website, all information searched for on the Instagram website, locale preferences,
identification numbers associated with connecting devices, information regarding a user’s mobile
carrier, and configuration information;

       d.       The types of services utilized by the user;

       e.      All files and records or other information stored by an individual using the account,
including all images, videos, documents, communications and other files uploaded, downloaded
or accessed using the Instagram service, including all available metadata concerning these files;

       f.      All records pertaining to communications between Instagram and any person
regarding the account, including contacts with support services and records of actions taken;

       g.     All data and information associated with the personal page and/or profile page,
including photographs, videos, audio files, lists of personal interests and preferences, including
hashtags;



                                             Page 1 of 3
         Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 10 of 12

                                                                                         1:21-mj-2025 TMD


       h.     A complete list of all users who are followed by the accounts and a list of all users
who are following the accounts, including every user name, user identification number,
corresponding email address, physical address, and date the user joined Instagram;

       i.      All photos, videos, messages and other files to which the accounts have been added,
tagged, or associated, including any hashtags or captions associated with each photo, a list of all
user who “liked” each photo, a list of each user who commented on each photo, and the substance
of each comment regarding each photo;

        j.      All photos, videos, messages and other files posted, screen shot, sent, received, or
stored by the accounts, including the contents of all posts and direct or private messages, including
any metadata, geotags, hashtags, captions, or comments associated with the content, a list of all
users who “liked” or commented on each photo, video, or post, the usernames of any other user
added to or tagged in each photo, video, comments;

        k.     All location data associated with the account;

        l.     All data and information that has been deleted or marked for deletion by the user;

II.     Information to be seized by Law Enforcement Personnel

Any and all records that relate in any way to the account(s) described in Attachment A which is evidence,
fruits, and instrumentalities of violations of 18 U.S.C. § 922(g)(1), specifically that relate to the following:

        a.     Evidence of the possession and use of firearms and ammunition;

       b.      All images, messages, communications, calendar entries, and contacts, including
any and all preparatory steps taken in furtherance of these crimes;

        c.   Communication, information, documentation and records relating to who created,
used, or communicated with the account(s) or identifier(s), including records about their identities
and whereabouts;

        d.     Evidence of the times the account(s) or identifier(s) listed in Attachment A were
used;

        e.    All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

       f.       Passwords and encryption keys, and other access information that may be necessary
to access the account(s) or identifier(s) and other associated accounts;

      g.     Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account(s);

       With respect to the search of the information provided pursuant to this warrant, law
enforcement personnel will make reasonable efforts to use methods and procedures that will locate
and expose those categories of files, documents, communications, or other electronically stored

                                             Page 2 of 3
        Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 11 of 12

                                                                                    1:21-mj-2025 TMD


information that are identified with particularity in the warrant while minimizing the review of
information not within the list of items to be seized as set forth herein, to the extent reasonably
practicable. If the government identifies any seized communications that may implicate the
attorney-client privilege, law enforcement personnel will discontinue its review and take
appropriate steps to segregate all potentially privileged information so as to protect it from
substantive review. The investigative team will take no further steps regarding any review of
information so segregated absent further order of the court. The investigative team may continue
to review any information not segregated as potentially privileged.




                                           Page 3 of 3
         Case 1:21-mj-02025-TMD Document 3 Filed 07/27/21 Page 12 of 12

                                                                                         1:21-mj-2025 TMD


           CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
          RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

        I, _________________________________, attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained

in this declaration is true and correct. I am employed by Facebook, and my official title is

_____________________________. I am a custodian of records for Facebook. I state that each

of the records attached hereto is the original record or a true duplicate of the original record in the

custody of Facebook, and that I am the custodian of the attached records consisting of __________

(pages/CDs/kilobytes). I further state that:

        a.      all records attached to this certificate were made at or near the time of the
        occurrence of the matter set forth, by, or from information transmitted by, a person with
        knowledge of those matters;
        b.      such records were kept in the ordinary course of a regularly conducted business
        activity of Facebook; and
        c.      such records were made by Facebook as a regular practice.

        I further state that this certification is intended to satisfy Rule 902(11) of the Federal Rules

of Evidence.



 Date                                  Signature




                                               Page 1 of 1
